Citation Nr: 0022991	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  97-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for residuals of a 
right eye injury.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran had five years and nine months of active duty at 
the time of his separation from service in March 1967, to 
include a verified period of active duty service from October 
1964 to March 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
RO, which denied claims of service connection for a chronic 
low back disorder and residuals of a right eye injury.

The veteran's sworn testimony was obtained before a hearing 
officer at the RO in June 1998.

In January 1999, the Board remanded this case to the RO for 
additional development of the evidence.  On remand, the RO 
continued the denial of the claims; hence, the issues have 
been returned to the Board for further appellate 
consideration.


REMAND

In the January 1999 Remand, the Board requested, in part, 
that the RO contact the National Personnel Records Center 
(NPRC) and request verification of the veteran's period(s) of 
service, to include any service between 1961 and 1967, and to 
obtain associated service medical records, specifically to 
include any examination report or history taken in 
conjunction with his separation from service in March 1967.  
Moreover, the Board specifically indicated that copies of the 
RO's written request, and the NPRC's response, must be 
maintained in the claims file.  Although additional service 
medical records, to include the report of a separation 
examination conducted in February 1967, have been associated 
with veteran's claims file, the Board observes that there is 
no indication in the record that the RO requested that the 
NPRC to verify any period of service in addition to the 
October 1964 to March 1967 period of service previously 
verified.  

Thus, the Board finds the prior remand has not fully been 
complied with.  The United States Court of Appeals for 
Veterans Claims (Court) has specifically mandated that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
268 (1998).  The Court has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Id.

Under these circumstances, further remand is warranted so 
that the RO can contact the NPRC and request verification of 
the veteran's period(s) of service, to include any service in 
1961 to March 1967.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take undertake all 
necessary action to obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment 
and evaluation from the VA Medical Center 
in Columbia, South Carolina; as well as 
from any other source or facility 
identified by the veteran.  If any 
requested records are unable, or the 
search for any records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should contact the NPRC to 
request verification of any period(s) of 
active duty service for the veteran 
between 1961 and 1967, in addition to the 
previously verified period from October 
1964 to March 1967, and to obtain all 
outstanding service medical records for 
all periods of active duty service.  
Copies of the RO's written request(s), 
and the NPRC's response(s), must be 
maintained in the claims file.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall, supra.

4.  Thereafter, the RO should 
readjudicate the claims for service 
connection for a chronic low back 
disorder and residuals of a right eye 
injury in light of all of the pertinent 
evidence of record (to include that 
associated with the claims file on 
remand), and all applicable legal 
authority.  The RO must provide adequate 
reasons and bases for its decision, 
citing to all governing legal authority 
and precedent, and addressing all issue 
and concerns that are noted in this 
REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication.  It is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


